Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-18 are objected to because of the following informalities:  claim 16 should be amended as follows “.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the hexagonal arrays” which lacks antecedent basis.  The Examiner suggests making claim 6 dependent upon claim 5.  For claim interpretation, the Examiner has assumed that claim 6 depends upon claim 5.
Claim 8 recites “the plurality of screen support plates” which lacks antecedent basis.  The Examiner suggests making claim 8 dependent upon claim 7.  For claim interpretation, the Examiner has assumed that claim 8 depends upon claim 7.
Claim 9 is indefinite because it compares an open area relative to another apparatus having an open area defined by just circular openings, which is unclear.  How does merely defining openings as being circular lead to an amount of open area?
Claim 10 recites “and homogenizer plate” which lacks antecedent basis clarity because it is not clear if the homogenizer plate refers to the previously recited homogenizer plate or to a new one.  The Examiner suggests the following amendments “and a homogenizer plate”.
Claim 19 recites “the honeycomb extrusion apparatus” which lacks antecedent basis, “a honeycomb body” which lacks antecedent basis clarity because it is not clear if it refers to the previously mentioned one or to a new one, and recites “and homogenizer” which lacks antecedent basis clarity because it is not clear if “ homogenizer” refers to the previously recited homogenizer plate or to a new one.  Claim 19 recites “compared to a screen support plate and homogenizer with circular holes” which is indefinite and incorrect in view of [0034] of the instant specification.  Compared to what of a screen support plate?  Are the circular holes considered to be through holes?  The Examiner suggests the following amendments: 
19. (Currently Amended) The method of claim 13, wherein when material is extruded the honeycomb body there is a pressure drop over the homogenizer plate that is less than a pressure drop compared to a screen support plate having circular openings and a homogenizer plate with circular through holes.
Claims 10 and 19 are indefinite because they compare a pressure drop relative to another apparatus whose limitations enabling such pressure drop difference are unclear.  Does merely having circular screen support plate openings and circular homogenizer through holes cause such a pressure drop difference?  What about the total opening area of the plates (i.e., number and size of holes relative to the total area of the plates)?  Note that Fig. 9 compares a circular hole homogenizer WITHOUT screen support plate relative to a non-circular hole homogenizer WITH screen support plate.
Claims not listed above are rejected as being dependent upon a rejected claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 is redundant to claim 14 upon which claim 18 depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Citriniti et al. (US 2010/0303945) in view of Irie et al. (US 2018/0133947).
Citriniti et al. (US 2010/0303945) disclose an apparatus and a method for extruding a ceramic honeycomb body (title; [0016], extrudates with honeycomb structure; [0039], extrusion die cut to form a honeycomb structure), the method comprising:
directing a feed stream of batch material along an extrusion path through a screen 102 supported by a screen support plate 71 and then through a homogenizer plate 78 (fig. 5; [0034], screen 102 contacts plate 71)
wherein the homogenizer plate 78 comprises a homogenizer plate inlet side, a homogenizer plate outlet side and a plurality of through holes extending through the homogenizer plate 78, and the screen support plate is positioned upstream and adjacent to the homogenizer plate inlet side, the screen support plate 71 comprising a screen support plate inlet side, a screen support plate outlet side, and a plurality of screen support plate openings 76 extending through the screen support plate, wherein the plurality of screen support plate openings 76 are configured to align with the through holes extending through the homogenizer plate 78 (fig. 4A-5; [0004], [0033], holes aligned; fig. 5 also shows aligned holes).
However, Citriniti et al. (US 2010/0303945) doesn’t disclose a greater number of screen support plate openings than the plurality of through holes extending through the homogenizer plate.
Irie et al. (US 2018/0133947) discloses an extrusion apparatus and method comprising:
directing a feed stream extrusion material along an extrusion path through a screen 33 supported by a screen support plate 34 and then through a homogenizer plate 35 (fig. 2; [[0031]-[0034], plate 34 supports the screen mesh 33)
wherein the homogenizer plate 35 comprises a homogenizer plate inlet side, a homogenizer plate outlet side and a plurality of through holes 35a extending through the homogenizer plate 35, and the screen support plate 34 is positioned upstream and adjacent to the homogenizer plate inlet side, the screen support plate 34 comprising a screen support plate inlet side, a screen support plate outlet side, and a plurality of screen support plate openings 34a extending through the screen support plate 34, wherein the plurality of screen support plate openings 34a are configured to align with the through holes 35a extending through the homogenizer plate 35 and comprise a greater number of screen support plate openings 34a than the plurality of through holes 35a extending through the homogenizer plate (figs. 3B-3C, 4B-4C, 5B-5C show such alignment with a greater number of openings 34a than holes 35a; [0009], [0015], [0051], [0056], openings 34a and holes 35a are aligned such that all openings 34a penetrate each side of holes 35a; [0011], this minimizes material passing resistance which increases with increasing throughput).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method and apparatus of Citriniti et al. (US 2010/0303945) such that there is a greater number of screen support plate openings than the plurality of through holes extending through the homogenizer plate because such a modification is known in the art and would minimize material passing resistance which increases with increasing throughput, as disclosed by Irie et al. (US 2018/0133947).
	As to claim 20, Irie et al. (US 2018/0133947) further discloses a ratio of the number of screen support holes 34a to the number of homogenizer plate through holes 35a at least in the range of 7/1 (figs. 5B-5C) or more (figs. 3B-3C, 4B-4C).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the apparatus and method with ratios because they are known in the art, as disclosed by Irie et al. (US 2018/0133947), and would provide an alternative configuration known to be operable in the art.
Claim(s) 1-3, 10, 12-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Citriniti et al. (US 2010/0303945) in view of Irie et al. (US 2018/0133947) as applied to claims 11 and 20 above, and further in view of Soga (US 2011/0180956).
Citriniti et al. (US 2010/0303945) and Irie et al. (US 2018/0133947) do not disclose all the limitations of claim 1-3, 10, 12-14 and 19.
	Soga (US 2011/0180956) discloses an apparatus and method of extruding a ceramic honeycomb body comprising:
(Claims 1, 12) passing a feed stream of material that has passed through a homogenizer plate 14b through a honeycomb extrusion die 13 having an inlet face comprising feed holes 13a and an outlet face comprising discharge openings 13b, the discharge openings 13b being configured to form a honeycomb extrudate from the feed stream of material flowing through the honeycomb extrusion die 13 (abstract; figs. 1-3; [0064]-[0065]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the apparatus and method by passing extrusion material through a honeycomb extrusion die having an inlet face comprising feed holes and an outlet face comprising discharge openings, the discharge openings being configured to form a honeycomb extrudate BECAUSE such a modification is known in the art, as disclosed by Soga (US 2011/0180956), and would provide a configuration for the extrusion die known to be operable in the art for forming a honeycomb product.
	As to claims 1, 3, 13 and 14, Irie et al. (US 2018/0133947) further discloses that each of the homogenizer plate through holes 35a are non-circular(figs. 3C, 4C) in shape and surrounded by homogenizer plate frame material (figs. 3C, 4C), wherein the screen support plate openings 34a do not overlap with the homogenizer plate frame material that surround the homogenizer through holes 35a (figs. 3C, 4C).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the apparatus and method as disclosed by Irie et al. (US 2018/0133947) because such modifications are known and would provide alternative configurations known to be operable in the art.
	As to claim 2, Irie et al. (US 2018/0133947) further discloses a ratio of the number of screen support holes 34a to the number of homogenizer plate through holes 35a at least in the range of 7/1 (figs. 5B-5C) or more (figs. 3B-3C, 4B-4C).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the apparatus and method with ratios because they are known in the art, as disclosed by Irie et al. (US 2018/0133947), and would provide an alternative configuration known to be operable in the art.
	As to claims 10 and 19, Irie et al. (US 2018/0133947) further discloses [0011] a backup (homogenizer) plate having an opening rate higher than an opening rate of a breaker (screen support) plate minimizes material passing resistance (i.e. less pressure drop).  Thus, when material is extruded through the honeycomb extrusion apparatus of Irie et al. (US 2018/0133947) there is less pressure drop over the homogenizer plate than a pressure drop compared to a screen support plate having circular openings and a homogenizer plate having circular through holes without such opening rates as disclosed by Irie et al. (US 2018/0133947).

Claim(s) 4-9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Citriniti et al. (US 2010/0303945) in view of Irie et al. (US 2018/0133947) as applied to claims 11 and 20 above, and further in view of Soga (US 2011/0180956) and Rice et al. (US 3,284,848).
Citriniti et al. (US 2010/0303945) and Irie et al. (US 2018/0133947) do not disclose all the limitations of claim 1-3 (claims 4-9 depend upon claims 1-3) and 12-14 (claims 15-18 depend upon claims 12-14).
	Soga (US 2011/0180956) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the apparatus and method by passing extrusion material through a honeycomb extrusion die having an inlet face comprising feed holes and an outlet face comprising discharge openings, the discharge openings being configured to form a honeycomb extrudate BECAUSE such a modification is known in the art, as disclosed by Soga (US 2011/0180956), and would provide a configuration for the extrusion die known to be operable in the art for forming a honeycomb product.
	As to claims 1, 3, 13 and 14 (claims 4-9 depend upon claims 1 and 3; and claims 15-18 depend upon claims 13 and 14), Irie et al. (US 2018/0133947) further discloses that each of the homogenizer plate through holes 35a are non-circular(figs. 3C, 4C) in shape and surrounded by homogenizer plate frame material (figs. 3C, 4C), wherein the screen support plate openings 34a do not overlap with the homogenizer plate frame material that surround the homogenizer through holes 35a (figs. 3C, 4C).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the apparatus and method as disclosed by Irie et al. (US 2018/0133947) because such modifications are known and would provide alternative configurations known to be operable in the art.
	As to claim 2 (claims 4-9 depend upon claim 2), Irie et al. (US 2018/0133947) further discloses a ratio of the number of screen support holes 34a to the number of homogenizer plate through holes 35a at least in the range of 7/1 (figs. 5B-5C) or more (figs. 3B-3C, 4B-4C).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the apparatus and method with ratios because they are known in the art, as disclosed by Irie et al. (US 2018/0133947), and would provide an alternative configuration known to be operable in the art.
	Rice et al. (US 3,284,848) discloses that screen support plate openings can be circular, oblong, square or other suitable cross-section (col. 2, lines 10-12).
	Irie et al. (US 2018/0133947) further discloses that homogenizer plate through holes 35a can have different shapes (figs. 3C, 4C and 5C show that holes 35a can be different shapes).
	(Claims 4, 15) It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the screen support plate openings to be non-circular or elliptical because it is known in the art that such openings can have different shapes, as disclosed by Rice et al. (US 3,284,848); and to further modify the homogenizer plate through holes to be hexagonally shaped because it is known in the art that such holes can have different shapes, as disclosed by Irie et al. (US 2018/0133947).
	As to claims 5-6 and 16-17, Irie et al. (US 2018/0133947) further discloses that the screen support plate openings are arranged in shaped arrays surrounded by screen support plate frame material, where the shaped arrays are arranged to align with and correspond to the shape of the homogenizer plate through holes (figs. 3B-3C, 4B-4C, 5B-5C).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the screen support plate openings to be arranged in shaped arrays surrounded by screen support plate frame material, where the shaped arrays are arranged to align with and correspond to the shape of the homogenizer plate through holes BECAUSE such a modification is known in the art and would provide an alternative configuration for the apparatus and method known to be operable in the art.  Thus, if the homogenizer plate through holes are modified to be hexagonally shaped as mentioned above, then the screen support plate openings would be arranged in hexagonal arrays surrounded by screen support plate frame material, wherein the hexagonal arrays are arranged to align with the hexagonally shaped homogenizer through holes.
	As to claims 7, Citriniti et al. (US 2010/0303945)Irie et al. (US 2018/0133947) further discloses that a plurality of screen support plates ([0032]-[0033], one or more plates, at least one component comprising a plate body (screen support plate) 71, two or more plates can be provided). 
As to claims 8-9, Irie et al. (US 2018/0133947) further discloses [0011] a downstream backup (homogenizer) plate having an opening rate higher than an opening rate of an upstream breaker (screen support) plate minimizes material passing resistance (i.e. less pressure drop).  Thus, as to claim 8, in the plurality of screen support plates, downstream screen support plates would have openings that are larger (higher opening rate) then upstream screen support plates.  Thus, as to claim 9, the screen support plate would have a greater open area (higher opening rate) than a screen support plate with circular openings without such opening rates as disclosed by Irie et al. (US 2018/0133947).
As to claim 18, claim 18 is redundant to claim 14 (upon which claim 18 depends) which was rejected over prior art as mentioned above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/               Examiner, Art Unit 1744                                                                                                                                                                                         

/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744